Appellant urges that bills of exception numbers 12, 17, 18 and 19 exhibit errors for which the judgment should be reversed.
The bills enumerated were not overlooked on original submission, although they were not discussed.
Bill of exception number twelve reflects that a police officer testified that after one o'clock A. M. on the night of the 11th of February he was seeking appellant and failed to find her either at her place of business or her home, but found and arrested her on the morning of the 12th about one-thirty A. M. It was objected that the acts of the officer were not binding on appellant. It occurs to us that the evidence was admissible to show *Page 250 
flight of appellant from the scene of the collision. The evidence shows that appellant went to San Antonio after the accident occurred and had her automobile repaired before returning to Taylor.
Bill number seventeen brings forward complaint of argument of State's counsel as referring to the failure of appellant to testify. The trial court qualifies the bill by stating that no objection to the argument was made by appellant's attorney. Said qualification was not excepted to. It renders the bill ineffective.
The evidence described injuries on deceased's head only. Bill number eighteen reflects the following. In his argument appellant's attorney attempted to show the jury that it was impossible for an automobile to have injured deceased unless it struck him on the lower portion of the body. In his closing argument the district attorney picked up a pair of pants which had been identified as those worn by deceased at the time of his death, but which pants had not formally been introduced in evidence. The district attorney held the pants up in front of the jury, pointing out the seat of same, arguing that it showed to have been struck by the headlight of an automobile, and that certain marks on the lower portions of the pants indicated that deceased had been struck on the lower portion of the body also. Use of the pants by the district attorney was objected to on the ground that they had not been introduced in evidence, which objection was overruled. While the pants had not been formally introduced in evidence they had been identified and exhibited to the jury. A witness who was employed in the laboratory of the Public Safety Department testified that he had examined the rim from the headlight of an automobile shown to have belonged to appellant, and found imprinted in the dirt on the rim the same pattern of cloth as was in the weave of the pants of deceased, which pants were handed witness while he was testifying. In view of the evidence mentioned, and all other testimony in the case, including the statements of appellant in her confession and her conduct after the accident, there can not be any doubt that appellant's car struck and killed deceased. The incident complained of does not present error. See Zimmer v. State, 64 Tex.Crim. Rep., 141 S.W. 781.
Bill of exception number nineteen presents the question of the newly discovered evidence of the witness Frank D. Turner. His evidence was cumulative of that of the witness Wilder who gave precisely the same testimony which it was claimed Turner would give. The court was authorized in concluding that it was not reasonably probable that the trial would have resulted differently *Page 251 
had Turner's evidence been before the jury. See Branch's Ann. Texas P. C., Sec. 192, and authorities there cited.
Believing proper disposition was made of the case originally, appellant's motion for rehearing is overruled.